Citation Nr: 0329254	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-45 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico 


THE ISSUE

Entitlement to an increased rating for low back injury 
residuals with clinical right S1 radiculopathy, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1974 to May 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office of the Department of Veterans Affairs (VA) in 
March 1996.  This decision assigned a rating of 20 percent 
for pain in the lower back and back strain with clinical 
right S1 radiculopathy (evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292) effective on December 4, 1995.  
  

REMAND

The severity of a service-connected disability, including 
that which is the subject of this claim, is determined by a 
schedule of ratings of reductions in earning capacity from 
specific injuries or a combination of injuries.  VA 
regulations require that ratings be based, as far as 
practicable, upon the average impairments of earning capacity 
resulting from such injuries in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, VA Schedule 
for Rating Disabilities (2003).  

In the instant claim, the veteran seeks a higher disability 
rating for low back injury residuals with clinical right S1 
radiculopathy, currently evaluated as 20 percent disabling.  
Disability rating criteria applicable to this claim are found 
in 38 C.F.R. § 4.71a.  Rating criteria relevant to this claim 
were recently revised and published on August 27, 2003, at 68 
Fed. Reg. 51,454-51,458.  The revised criteria became 
effective on September 26, 2003.  

In addition, the Board notes that the veteran has reported 
significant residual pain and discomfort in his back and 
limping as recently as in June 2003, and maintains that 
residual pain has resulted in absences from work.  The most 
recent magnetic resonance imaging, or MRI, examination of the 
veteran was conducted well over three years ago, in early May 
2000.  The most recent VA examination, conducted in Tampa, 
Florida, addressing the range of motion in the back, was 
conducted in August 2002.    

Given the above, the Board is of the opinion that a more 
contemporaneous VA examination of the veteran should be 
conducted.  In addition, the veteran should be advised of the 
revised rating criteria and be given an opportunity to 
substantiate his claim on his own should he wish to do so. 

Therefore, in light of the above considerations and to ensure 
that there is a full development of the evidentiary record 
below, this case is REMANDED to the St. Petersburg, Florida, 
Regional Office (RO) for the following:

1.  The RO shall notify the veteran of 
the revised diagnostic criteria 
applicable to his claim.  

2.  The RO shall provide the veteran an 
appropriate amount of time within which 
to provide any additional evidence to 
substantiate his claim under the revised 
diagnostic criteria.  In connection with 
this directive, the RO shall comply with 
the Veterans Claims Assistance Act of 
2000.  In particular, the RO shall assist 
the veteran in obtaining any such 
additional evidence, and associate them 
with the veteran's claims folder.  

3.  The RO shall arrange for a medical 
examination of the veteran at a VA 
facility, which shall address factors 
such as the veteran's residual disability 
with respect to the range of motion (ROM) 
of the lumbar spine, residual pain, and 
functional limits of identified ROM 
limitations.  



4.  The RO shall obtain the reports and 
other relevant medical documents 
resulting from the examination directed 
above and associate them with the 
veteran's claims folder.

5.  Following the receipt by the RO of 
any additional evidence, and after any 
action or actions required by the 
submittal of information or evidence by 
the veteran or expiration of the 
appropriate time for the veteran to 
furnish any such information or evidence, 
the RO shall review all evidence 
associated with the claims folder 
subsequent to March 2003, when the 
Supplemental Statement of the Case (SSOC) 
was issued.  If the decision remains in 
any manner adverse to the veteran, he 
should be furnished with an updated SSOC 
and with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.
   
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, the 
Board's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence, 
advise the veteran of revised applicable regulations, and 
ensure adjudication of the claim by the RO in accordance with 
diagnostic criteria currently in effect.  No inferences as to 
the ultimate disposition of this claim should be made.



	                     
______________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).





















IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



